DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
2.	The Office Action mailed on 04/20/2022 has been withdraw by the Examiner.


Claim Objections
3.	Claims 9, 12 and 14 are objected to because of the following informalities:  

Regarding Claims 9 and 12, line 2, change “comprising” to –comprising:--.  

Regarding Claim 14, line 1, change “comprising” to –comprising:--.

Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2-3 and of Co-pending Application No. 16/960,763. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than the Co-pending Application, therefore, the Co-pending claims anticipate the instant claims.

Claims 1, 10, 13 and 15 of the instant application correspond to the Co-pending Application claim as follows:

Instant application
Co-pending Application No. 16/960,763
1 and 15 
1+3 
4
6
5
2
10
1+3+6+7
13
3

	
Claims 2-9 and 11-12 are also rejected, because of their dependency status from claims 1 and 10 respectively.

Note: Apparatus claim can be used to implement method claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by CN105223163A by Yan et al (hereinafter Yan).

Regarding Claim 13, Yan teaches a light generator (Fig. 1 @ 1, 2, 3 form the light generator) comprising a light source (Fig. 1 @ 1), a splitter (Fig. 1 @ 4) that splits light from the light source (Fig. 1 @ 1), a focusing lens (Fig. 1 @ 7) that focuses light from the splitter (Fig. 1 @ 4), and a mirror (Fig. 1 @ 9) that reflects light from the focusing lens (Fig. 1 @ 7) and sends the light back to the light source (Fig. 1 @ 1, 4: light at splitter 4 from the light source 1) via the focusing lens (Fig. 1 @ 7) and the splitter (Fig. 1 @ 4).  
	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 3-8, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015122475A1 by Iguchi et al (hereinafter Iguchi) (For simplicity US Patent Pub. No. 2016/0349177 A1 is used) in view of CN105223163A by Yan et al (hereinafter Yan).

	Regarding Claim 1, Iguchi teaches a carbon isotope analysis device (Fig. 3, Title, Abstract, Par. [0121]) comprising:
	a carbon dioxide isotope generator comprising a combustion unit that generates gas containing carbon dioxide isotope from carbon isotope (Par. [0090]), and a carbon dioxide isotope purifying unit (Par. [0103]);
	a spectrometer (Fig. 3 @ 10, Abstract, Par. [0121]) comprising an optical resonator (Fig. 3 @ 11, Abstract, Par. [0121]) having a pair of mirrors (Fig. 3 @ 12, Abstract, Par. [0058]) and a photodetector (Fig. 3 @ 15, Abstract, Par. [0058]) that determines intensity of light transmitted from the optical resonator (Abstract), and
	a light generator comprising a light source (Fig. 3 @ 23, Abstract, Par. [0075]), a splitter that splits light from the light source (Fig. 3 @ 21, 22, Abstract: a first optical fiber 21 to transmit a light beam from the light source 23, a second optical fiber 22 for wavelength conversion, the second optical fiber 22 branching from the first optical fiber 21 at a point thus inherently teaches splitter), but does not explicitly teach a focusing lens that focuses light from the splitter, and a mirror that reflects light from the focusing lens and sends the light back to the light source via the focusing lens and the splitter.

	However, Yan teaches a focusing lens (Fig. 1 @ 7) that focuses light from the splitter (Fig. 1 @ 4), and a mirror (Fig. 1 @ 9) that reflects light from the focusing lens (Fig. 1 @ 7) and sends the light back to the light source (Fig. 1 @ 1, 4: light at splitter 4 from the light source 1) via the focusing lens (Fig. 1 @ 7) and the splitter (Fig. 1 @ 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Iguchi by Yan as taught above such that a light generator comprising a light source, a splitter that splits light from the light source, a focusing lens that focuses light from the splitter, and a mirror that reflects light from the focusing lens and sends the light back to the light source via the focusing lens and the splitter for the acquisition of the initial background signal in order to detect the fine structure of the object (Abstract, Details ways).

Regarding Claim 3, Iguchi teaches wherein the carbon isotope is radioactive carbon isotope 14C (Par. [0013]) and the carbon dioxide isotope is radioactive carbon dioxide isotope 14CO2 (Par. [0013]).  

Regarding Claim 4, Iguchi teaches wherein the light having an absorption wavelength of the carbon dioxide isotope is light of a 4.5-pm wavelength range (Abstract: generate light having the absorption wavelength of the isotopic carbon dioxide, Par. [0018]: the light having the absorption wavelength of the isotopic carbon dioxide is light of 4.5 μm region thus teaches the limitation).  

Regarding Claim 5, Iguchi teaches wherein the spectrometer further comprises a cooler that cools the optical resonator (Fig. 3 @ 19, Par. [0027, 0121]).  

Regarding Claim 6, Iguchi teaches wherein the spectrometer further comprises a vacuum device that accommodates the optical resonator (Fig. 3 @ 18, Par. [0028, 0121]).  

Regarding Claim 7, Iguchi teaches wherein the spectrometer further comprises a vibration dampener (Par. [0125]).  

Regarding Claim 8, Iguchi teaches wherein the analysis device has a detection sensitivity of about 0.1 dpm/ml to the radioactive carbon isotope 14C (Par. [0046]). 

Regarding Claim 10, Iguchi as modified by Yan teaches a carbon isotope analysis method (Iguchi, Fig. 3, Title), comprising the steps of: 
generating carbon dioxide isotope from carbon isotope (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim); 
feeding the carbon dioxide isotope into an optical resonance atmosphere having a pair of mirrors (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim); 
generating irradiation light at an absorption wavelength of the carbon dioxide isotope, from a light source (See Claim 4 rejection. Note: Apparatus claim can be used to implement method claim); 
splitting light from the light source by use of a splitter, focusing the light split, on a focusing lens, reflecting the light focused, by use of a mirror, and sending the light back to the light source via the mirror and the splitter (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim), 
measuring the intensity of the transmitted light generated by resonance of carbon dioxide isotope excited by the irradiation light (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim), and 
calculating the concentration of the carbon isotope from the intensity of the transmitted light (Iguchi, Par. [0031]).  

Regarding Claim 11, Iguchi teaches wherein the carbon isotope is radioactive carbon isotope 14C and the carbon dioxide isotope is radioactive carbon dioxide isotope 14CO2 (See Claim 4 rejection. Note: Apparatus claim can be used to implement method claim).  

Regarding Claim 15, Iguchi as modified by Yan teaches a carbon isotope analysis device (See Claim 1 rejection) comprising: 
a spectrometer comprising an optical resonator having a pair of mirrors and a photodetector that determines intensity of light transmitted from the optical resonator (See Claim 1 rejection); and 
a light generator comprising a light source, a splitter that splits light from the light source, a focusing lens that focuses light from the splitter, and a mirror that reflects light from the focusing lens and sends the light back to the light source via the focusing lens and the splitter (See Claim 1 rejection).

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015122475A1 by Iguchi et al (hereinafter Iguchi) (For simplicity US Patent Pub. No. 2016/0349177 A1 is used) in view of US Patent Pub. No. 2012/0241622 A1 Heyne et al (hereinafter Heyne).

Regarding Claim 2, Iguchi teaches wherein the light source is a laser and mid-infrared (Par. [0010, 0059, 0128]) but does not explicitly teach comprises a mid-infrared quantum cascade laser.  

Hayney teaches a mid-infrared quantum cascade laser (Par. [0030]: a tunable pulsed infrared quantum cascade laser (QCL) thus teaches mid-infrared).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Iguchi by Heyne as taught above such that wherein the light source comprises a mid-infrared quantum cascade laser in order to detect the 14C content of a gas mixture (Abstract, Par. [0002]).

10.	Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015122475A1 by Iguchi et al (hereinafter Iguchi) (For simplicity US Patent Pub. No. 2016/0349177 A1 is used) in view of US Patent Pub. No. 2004/0200963 A1 by Namose (hereinafter Namose).

Regarding Claim 9, Iguchi teaches further comprising a sample inlet/outlet controller (Fig. 1 @ 31) comprising
an inlet tube (Fig. 1 @ 40 to 11, inherently teaches a tube) that connects the carbon dioxide isotope generator (Fig. 1 @ 40) and the optical resonator (Fig. 1 @ 11), but does not explicitly teach:
	a three-port valve disposed on the inlet tube, closer to the carbon dioxide isotope
generator,
	an inlet valve disposed on the inlet tube, closer to the optical resonator,
	an outlet tube that connects the optical resonator and a pump, and
	an outlet valve provided on the outlet tube.

	However, Namose teaches a three-port valve (Fig. 4 @ 97) disposed on the inlet tube (Fig. 4 @ 38), 
	an inlet valve (Fig. 4 @ 37)disposed on the inlet tube (Fig. 4 @ 38), 
	an outlet tube (Fig. 4 @ 26) that connects a pump (Fig. 4 @ 24), and
	an outlet valve (Fig. 4 @ 25) provided on the outlet tube (Fig. 4 @ 26).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Iguchi by Namose as taught above such that a three-port valve disposed on the inlet tube, closer to the carbon dioxide isotope generator, an inlet valve disposed on the inlet tube, closer to the optical resonator, an outlet tube that connects the optical resonator and a pump, and an outlet valve provided on the outlet tube is accomplished in order to switch gas inlet line as necessary by the three-way valve without replacing the measuring cell thus cost is reduced (Namose, Par. [0082]).

	Regarding Claim 14, Iguchi teaches a sample inlet/outlet controller (Fig. 1 @ 31) comprising
	an inlet tube (Fig. 1 @ 40 to 11, implicitly teaches a tube) that connects a carbon dioxide isotope generator (Fig. 1 @ 40) and an optical resonator (Fig. 1 @ 11), but does not explicitly teach:
	a three-port valve disposed on the inlet tube, closer to the carbon dioxide isotope
generator,
	an inlet valve disposed on the inlet tube, closer to the optical resonator,
	an outlet tube that connects the optical resonator and a pump, and
	an outlet valve provided on the outlet tube.

	However, Namose teaches a three-port valve (Fig. 4 @ 97) disposed on the inlet tube (Fig. 4 @ 38), 
	an inlet valve (Fig. 4 @ 37)disposed on the inlet tube (Fig. 4 @ 38), 
	an outlet tube (Fig. 4 @ 26) that connects a pump (Fig. 4 @ 24), and
	an outlet valve (Fig. 4 @ 25) provided on the outlet tube (Fig. 4 @ 26).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Iguchi by Namose as taught above such that a three-port valve disposed on the inlet tube, closer to the carbon dioxide isotope generator, an inlet valve disposed on the inlet tube, closer to the optical resonator, an outlet tube that connects the optical resonator and a pump, and an outlet valve provided on the outlet tube is accomplished in order to switch gas inlet line as necessary by the three-way valve without replacing the measuring cell thus cost is reduced (Namose, Par. [0082]).

Allowable Subject Matter
11.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	Claim 12 would be allowable once the Double Patenting rejection set forth in this Office Action is overcome.

Reason for Allowance

13.	The following is a statement of reasons for the indication of allowable subject matter: 

14.	As to claim 12, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “a first step of increasing pressure in a carbon dioxide generation atmosphere above atmospheric pressure, and decreasing pressure in an optical resonance atmosphere to less than atmospheric pressure, 
a second step of increasing temperature in the carbon dioxide generation atmosphere to a threshold temperature or higher, 
a third step of introducing carbon dioxide isotope into the optical resonance atmosphere at several seconds after the temperature in the carbon dioxide generation atmosphere reaches the threshold temperature, 
a fourth step of increasing the pressure in the carbon dioxide generation atmosphere above atmospheric pressure, and decreasing the pressure in the optical resonance atmosphere, and 
a fifth step of setting the pressure in the optical resonance atmosphere to 10 to 40 Torr” along with all other limitations of claim 12.

15.	Iguchi teaches a carbon isotope analysis device but fails to teach the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/
Primary Examiner, Art Unit 2886